                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00087-FDW-DCK
 NORMAN GATEWOOD,                                )
                                                 )
        Plaintiffs,                              )
                                                 )
 vs.                                             )
                                                 )                      ORDER
 SONY CORPORATION OF AMERICA,                    )
                                                 )
        Defendant.                               )
                                                 )
                                                 )

       THIS MATTER is before the Court following the filing of Plaintiff’s Amended Complaint

(Doc. No. 12) and Proposed Summons to the Amended Complaint (Doc. No. 13).

       The Clerk of Court shall notify the United States Marshal who is directed to attempt to

serve the Amended Complaint and summons (Doc. No. 13) on the Defendant at the address

provided on the summons form (Doc. No. 13). All costs of service shall be advanced by the United

States. Any recovery in this action will be subject to payment of fees and costs, including service

of process fees and the $400.00 filing fee.

       IT IS SO ORDERED.


                                     Signed: September 5, 2019




                                                 1
2
